Citation Nr: 0522985	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  01-07 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis 
(TB).


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from January 1958 to 
January 1961.  The current appeal before the Board of 
Veterans' Appeals (Board) arises from a July 2000 rating 
action by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The Board remanded the 
appeal in December 2002 after concluding that new and 
material evidence had been submitted to reopen the veteran's 
claims for service connection for pulmonary tuberculosis.  
The claim had previously been denied in a December 1992 
rating decision.  The claim has been returned to the Board 
following further development as requested in an October 2003 
remand.

During the pendency of this appeal, the veteran sought 
service connection for cellulitis.  That claim was denied in 
a February 2005 rating decision.  The record before the Board 
does not reflect that the veteran has disagreed with or 
appealed that rating decision, although the period of time 
allowed by statute for a timely disagreement or appeal has 
not yet expired.  No issue regarding a claim for service 
connection for cellulitis is before the Board for appellate 
review at this time.

In its December 2002 Remand, the Board noted that the veteran 
appeared to be seeking to reopen his previously denied claim 
for service connection for a blood disorder/thrombocytopenia.  
That matter was REFERRED to the RO but does not appear to 
have been developed for appellate review.  It is not properly 
before the Board at this time, and is again REFERRED to the 
RO for appropriate action.  

The veteran requested a hearing before the Board.  By a 
statement submitted in February 2002, the veteran indicated 
that he would accept a videoconference Board hearing.  The 
requested videoconference hearing was conducted in March 2002 
by the undersigned Veterans Law Judge.  The veteran's 
attorney at the time presented argument on the veteran's 
behalf, by his agreement, because he was unable to attend the 
hearing due to his disability from pulmonary tuberculosis.  
Additional documentary evidence was submitted for the veteran 
at the videoconference hearing, and has been associated with 
the claims file.  

In a statement submitted in August 2004, the veteran 
requested another videoconference hearing before the Board, 
on the basis that all argument and evidence at that hearing 
that was presented by his attorney, who no longer represents 
him.  The veteran has not indicated that he has evidence that 
he was unable to present to the Board through the attorney 
who represented him at the time of the March 2002 hearing, or 
that he would have been unable to present in any other manner 
during the further pendency of his appeal in the three years 
that have elapsed since his Board videoconference hearing.  
As discussed further below, the Board finds, under the 
circumstances, that the veteran has not presented good cause 
to warrant another hearing before the Board.  38 C.F.R. 
§ 1304(a), (b) (2004).

The veteran is, of course, entitled to a hearing before the 
Board if he appeals a determination as to any additional 
issue submitted during the pendency of the appeal currently 
before the Board.  He may also may present new and material 
evidence to reopen his claim for service connection for 
pulmonary TB at any time, and may request a hearing in 
connection with any such claim.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, all identified 
evidence relevant to the claim has been sought, the veteran 
has been informed of the outcome of all requests for 
evidence, and all statutory duties to the veteran have been 
met.  

2.  Service medical and personnel records are devoid of 
diagnosis or treatment of pulmonary TB, or of any positive 
findings of exposure to TB, or any reference to pulmonary TB.

3.  The evidence does not show that pulmonary tuberculosis 
was present within three years after service.

4.  Each medical opinion of record supporting the contention 
that the veteran contracted tuberculosis during service is 
not shown to be based on accurate history of the onset of the 
disease and lacks probative value.




CONCLUSION OF LAW

The criteria for an award of service connection for pulmonary 
tuberculosis have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for pulmonary TB.

Duty to assist and notify

The Board must ensure that the case has been adequately 
developed.  In this regard, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) was enacted a few months after the veteran submitted 
the May 2000 request to reopen a claim for pulmonary TB, the 
claim underlying this appeal.  The VCAA redefines the 
obligations of VA with respect to the duty to assist, and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In January 2001, the veteran disagreed with 
the RO determination that no new and material evidence had 
been submitted to reopen the claim.  Thus, no final decision 
had been issued prior to enactment of the VCAA in November 
2000, and the VCAA applies to the claim.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various portions 
of the VCAA to a particular claim.]

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA must inform the claimant and the 
claimant's representative, if any, of the evidence to be 
provided by the claimant and what evidence, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In this case, the veteran was specifically advised in the 
February 2001 statement of the case (SOC) of the law and 
regulations regarding new and material evidence.  The veteran 
was also notified by the RO, in a letter issued in August 
2001, of the criteria for an award of service connection and 
of the evidence required to establish entitlement to service 
connection.  The veteran was advised that VA would assist him 
to obtain certain evidence, and advised him of his 
responsibility to identify evidence and provide information 
needed to request such evidence.  

In a December 2002 Board decision, the Board determined that 
new and material evidence to reopen the claim had been 
submitted, and that further development of the claim was 
required.  By a letter issued in March 2003, the Board 
advised the veteran that further development of his case was 
being undertaken.  The veteran was offered the opportunity to 
provide any additional evidence relevant to his claim.  
However, neither the Board's December 2002 decision nor its 
March 2003 letter advised the veteran specifically of the 
provisions of the VCAA or the provisions of 38 C.F.R. 
§ 3.159, as revised to implement the VCAA.  In this regard, 
the Board notes that the veteran was properly advised of the 
laws and regulations applicable to the claim at issue at the 
time of the initial SOC; however, the current reopened claim 
is, in essence, a "downstream" issue, following the 
favorable determination on the request to reopen the claim.  
See McCutcheon v. Principi, 17 Vet. App. 559 (2004) 
(directing supplemental briefing of issue as to extent to 
which notice provisions of 38 U.S.C.A. § 5103(a) apply where 
"downstream" element is at issue).

By a remand issued in October 2003, the veteran was notified 
that the provisions under which the Board had undertaken 
development of the case had been invalidated, and that remand 
of the claim was required.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

In a May 2004 supplemental statement of the case (SSOC), the 
RO reviewed the evidence of record, advised the veteran again 
of the medical opinions rendered following his VA 
examination, and explained why the evidence of record did not 
support the veteran's claim.  Although this SSOC did not 
include the complete text of 38 C.F.R. § 3.159, as revised to 
incorporate and implement the provisions of the VCAA, the 
veteran was not prejudiced by that omission.  In particular, 
the veteran thereafter submitted additional evidence and 
argument, and another SSOC was issued in September 2004.  
That SSOC again reviewed the evidence and explained why the 
evidence did not support the veteran's claim.  In May 2005, 
nearly one year after the issuance of the May 2004 SSOC, the 
RO issued an additional SSOC that addressed the evidence 
recently submitted by the veteran and explained why the 
evidence of record did not support the claim for service 
connection for pulmonary tuberculosis.

As the veteran was afforded more than one year following the 
issuance of the May 2004 SSOC to submit additional evidence, 
and was advised at that time that he should submit any 
evidence he had, the actual notice to the veteran was in 
compliance with the VCAA.  In addition, the veteran has 
stated that he has no additional evidence regarding this 
claim, so further notice to the veteran regarding the 
provisions of the VCAA would not result in a different 
outcome for the veteran.  In particular, in late May 2005, 
the veteran waived the 60-day due process period for 
submitting additional evidence following the issuance of the 
May 2005 SSOC.

Additionally, a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits, or that an 
essentially equivalent notification was provided.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II) (withdrawing and replacing Pelegrini v. 
Principi, 17 Vet. App. 412 (2004)).  The current 
decision in Pelegrini II noted that a VCAA notice 
consistent with 38 U.S.C. § 5103A and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

As discussed, the appellant has been afforded 
opportunities to submit additional evidence, has 
received notice of the criteria for service connection, 
and has been advised, including in the May 2004 and in 
the September 2004 SSOCs as to what evidence needed to 
meet the criteria for service connection is missing.  
The veteran has also received actual notice of the 
information and evidence that VA will seek or attempt to 
obtain on the veteran's behalf, and he has been advised 
of his responsibility to identify evidence he wants VA 
to help him obtain.  The veteran has also received 
actual notice that he should provide any evidence he has 
or thinks might be relevant to his claim.  

Moreover, the veteran has received notice of the provisions 
of the VCAA in connection with the claim for service 
connection for cellulitis that was submitted during the 
pendency of this appeal.  The Board finds that the 
requirements set forth in Pelegrini II have been satisfied.  
The Board further finds that, if there was a technical 
deficiency in notice as to any requirement under the VCAA, 
the veteran was not prejudiced thereby, as the veteran has, 
in fact, received actual notice of each of the required 
elements.  The veteran has, in fact, stated that he is no 
longer sure that he was treated for TB in service, but he has 
not withdrawn the appeal.  In any event, there is no evidence 
that any remaining technical defect in the attempt to comply 
with the VCAA, if any such defect is present, would be 
prejudicial to the appellant.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 115-18 (2005).  The Board concludes that VA 
has done everything reasonably possible to assist the 
claimant and the merits of the appeal may be addressed.  

Applicable laws and regulations, claims for service 
connection 

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
For certain chronic disorders, including pulmonary TB, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within the applicable 
presumptive period following the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  The applicable presumptive period for TB is 
three years.  38 C.F.R. § 3.307(a)(3).

For the showing of chronic disease in service, there is 
required a combination of a manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Factual background

The veteran's records reflect that radiologic examination of 
the chest conducted in January 1958 for purposes of the 
service induction examination was negative.  Records of 
hospitalization in May 1958 are devoid of evidence of 
treatment or diagnosis of any lung disorder.  The service 
separation examination, conducted in December 1960, discloses 
that radiologic examination of the chest in November 1960 was 
interpreted as negative.  The veteran's lungs and chest were 
described on the separation examination report as normal.

The veteran's complete service personnel records were 
obtained in February 2005.  The personnel records are devoid 
of any information related to TB.

In September 1992, the veteran was admitted for VA treatment 
of hemoptysis.  The summary of that VA hospitalization 
discloses that private radiologic examination in August 1992 
had disclosed fluid in the left lung.  At that time, the 
veteran reported that a close friend had TB in 1983.  Acid-
fast bacillus (AFB) cultures were positive.  A diagnosis of 
active tuberculosis was assigned.  This record does not refer 
to the veteran's active service. 

On VA examination in November 1992, the veteran reported 
generally good health until 1980, with some decline since 
that time.  He reported that he was treated for a swollen 
foot in service, and had some sort of blood disease.  He 
reported a spot was first found on his left lung in 1982, but 
he did not seek treatment at that time.  The examiner stated 
that a June 1991 VA radiologic examination disclosed a 
disease process.  The VA examination report is devoid of 
reference to the veteran's active military service.

In a statement dated in August 2002, J. Brendan O'Keefe, 
M.D., stated that the veteran was hospitalized in service in 
March 1958 for treatment of TB, and treated again for TB in 
1992.  He stated that the veteran was totally disabled by his 
pulmonary disorders.  In a statement dated in February 2001, 
Dr. O'Keefe opined the veteran probably contracted TB while 
in service. 

A medical statement from the Oklahoma State Health Department 
(OSDH) dated in September 2000 reflects that the veteran 
provided a history of treatment for active pulmonary TB in 
1958 while in-service.  Recurrence of the veteran's 
tuberculosis was suspected and sputum culture specimens were 
obtained.

In a private medical statement dated in December 2001, Thomas 
W. Atkinson, M.D., notes that he was told that there was a 
record that the veteran was treated for active TB in a 
military facility in California in 1958.  Dr. Atkinson 
provided an opinion that, since the veteran's records 
reflected that he was diagnosed with tuberculosis in 1958, 
based on these records, the veteran had a recurrence in 1992 
of TB incurred in 1958 in service.

In his June 2001 substantive appeal, the veteran stated and 
that he was treated for tuberculosis at the Stockton, 
California Naval Hospital in March 1958.  Thereafter, 
additional attempts to obtain hospital clinical records were 
made, including by the veteran's congressman, but no 
additional records were located.

During a March 2002 videoconference hearing, the veteran's 
attorney emphasized the veteran's belief that he was treated 
for tuberculosis while in the service, and described in the 
veteran's attempts to obtain those records.  The veteran 
submitted a lengthy statement explaining why he believed he 
was treated for tuberculosis in service.  In that statement, 
the veteran explained that the ship he was assigned to while 
in the Navy was sent to numerous islands in the Far East 
where there was an outbreak of TB.  The veteran contends that 
he was exposed to TB at that time.

In a January 2003 letter, the veteran's attorney discussed 
the veteran's statement that he confused the words 
tuberculosis with thrombocytopenia.  The letter noted that 
the veteran's service medical records did not contain any 
evidence of a diagnosis of tuberculosis, but only diagnosis 
of thrombocytopenia.

VA clinical records dated from November 2001 through March 
2003, together with radiologic examination reports and 
pulmonary function examination reports dated from August 2000 
through May 2003, show that the veteran was treated for 
active pulmonary tuberculosis during this period and that his 
lungs showed chronic scarring secondary to old granulomatous 
disease.

The veteran provided a copy of a letter from the National 
Personnel Records Center (NPRC) to a Member of the United 
States Congress.  That letter indicated that the search for 
clinical records related to treatment of tuberculosis for the 
veteran was negative.  The veteran appended a statement 
indicating that he was advised by NPRC that records of his 
1958 treatment for thrombocytopenia had been provided to VA.  

Private clinical records from the Seminole Family Medicine 
Center dated in August 2000 through August 2002 disclose that 
the veteran provided a history of TB.  January 2002 treatment 
records from Family Clinic of Tishomingo and December 2004 
treatment records from Medical Center of Southeastern 
Oklahoma reflect a history of TB, and disclose current 
findings of heavy apical scarring.  The records do not list 
the date of onset of the disease or refer to the veteran's 
service.  

Analysis

In this case, there is clear medical evidence that the 
veteran has been treated for active pulmonary TB and has 
residual scarring of the lungs due to that disease.  This 
medical evidence meets one of the three criteria for service 
connection.

However, the preponderance of the medical evidence is against 
a finding that the veteran incurred or aggravated pulmonary 
TB during service, or within the applicable, three-year, 
presumptive period.  In particular, the service medical 
records are devoid of evidence of diagnosis, treatment, or 
suspicion of TB.

The veteran initially contended that he was treated for TB in 
service.  However, after he was informed that the service 
medical records associated with the claims file were 
completely devoid of any evidence that TB was suspected, 
treated, or diagnosed, he indicated that his service 
personnel records might support his assertions.  Service 
personnel records do not include any reference to TB.  Thus, 
there is no direct evidence that the veteran incurred or was 
treated for TB in service, nor is there direct evidence that 
the veteran became positive for exposure to TB while he was 
in service, or within the applicable presumptive period 
(three years) following his service discharge.

The veteran has submitted historical literature documenting 
that there was a high rate of TB infection in certain 
countries in the Far East during his naval service.  However, 
since the veteran's service medical records disclose no 
evidence of TB or suspicion of TB, and there are no post-
service records referencing TB prior to 1981, more than 20 
years after service separation, this literature does not 
establish that the veteran had any residual of the possible 
exposures to TB while in service or place in equipoise the 
evidence as to whether the veteran had residuals of the 
possible exposure to TB.  Generic texts, which do not address 
the facts in a particular veteran's case, do not amount to 
competent medical evidence of causality.  Sacks v. West, 11 
Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

The record is devoid of any contemporaneous evidence that the 
veteran incurred pulmonary tuberculosis during any applicable 
presumptive period.  The veteran has not established that he 
meets the second criterion for service connection, as the 
preponderance of the evidence is against a finding that the 
veteran incurred TB in service or incurred an injury related 
to exposure to TB, such as positive antibodies showing 
exposure to TB, in service.  

The September 2000 statement from the Oklahoma State Health 
Department (OSDH) notes that the veteran had a history of 
antituberculosis chemotherapy in 1958 and 1992.  However, the 
OSDH statement does not reflect that the health department 
reviewed the veteran's service medical records or any 
original document other than the referral from Dr. O'Keefe, 
this statement is not probative medical evidence to establish 
either that the veteran was actually treated for TB in 1958, 
or to provide medical evidence that the veteran's current TB 
had its onset or etiology during military service.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (a medical opinion is inadequate when 
unsupported by clinical evidence); Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (a medical opinion based on an 
inaccurate factual premise is not probative).   The weight to 
be accorded medical evidence must be determined by the 
quality of the evidence.  In this case, the OSDH statement is 
probative to establish that the veteran sought treatment for 
a lung disorder in 2000, but is of little or no probative 
value to establish that the disorder was related in any way 
to his military service from 1958 to 1961 because there is no 
objective support for the notation regarding the 1958 
history.  

In his December 2001 statement, Dr. Thomas Atkinson noted 
that records supporting the history of treatment for TB in 
1958 were being sent to him, and specifically stated, 
"[p]ending the receipt of these records . . . I will assume 
the [veteran] had active TB in 1958."  The record 
establishes that no records from the Naval Hospital 
reflecting that the veteran was treated for TB in 1958 have 
been located.  Since Dr. Atkinson's statement was premised on 
receipt of such records, his conclusions relating the onset 
and etiology of the veteran's TB to the veteran's military 
service are not probative and cannot be afforded any 
evidentiary weight.  Reonal, supra.

The only other medical statements of record, which appears to 
support the veteran's claim, are the August 2000 and February 
2001 statements from Dr. O'Keefe.  There is no evidence that 
Dr. O'Keefe reviewed the veteran's original service medical 
records, or any post-service clinical records prior to the 
1990's.  As Dr. O'Keefe's statement that the veteran 
"probably" contracted his TB during his military service is 
based on the history that the veteran was hospitalized for 
treatment of TB, and the records establish that the veteran 
was hospitalized for treatment of thrombocytopenia, Dr. 
O'Keefe's statements are not probative to establish a nexus, 
or link, between the veteran's service, or any incident 
thereof, and pulmonary tuberculosis, or residuals thereof.  
Among the factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  

The veteran's own statements are the only other evidence that 
support his contentions that he incurred TB in service.  As a 
layperson, he is without medical training and expertise.  
Therefore, his belief that his post-service active TB and the 
residuals of his bouts of TB began in service is not a 
competent, probative opinion on medical etiology.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  

Moreover, the Board observes that the records contemporaneous 
to the veteran's 1992 treatment for TB do not reference the 
veteran's military service.  For example, according to the 
report of the November 1992 VA examination, the veteran 
reported that his health was good until 1980, nearly 20 years 
after his service discharge.  He reported 1983 exposure to 
TB, and he reported occupational exposures to possible 
sources of lung disorders without reference to any treatment 
for TB in service.  The Board finds that the veteran's 
statements at the time of initial treatment for active TB are 
more probative than the statements submitted beginning in May 
2000, when the veteran sought to reopen the claim for service 
connection for TB.  

In short, the veteran's service medical records do not 
document TB, and the veteran has not submitted or identified 
any post-service evidence of examinations positive for 
exposure to TB proximate to service or any evidence of a 
diagnosis of TB prior to 1990.  The veteran has provided a 
clear history of post-service exposure to TB in 1983.  The 
medical statements that purport to link post-service TB to 
the veteran's military service appear to be based solely on 
the history provided by the veteran because there is no 
medical evidence that the veteran incurred or was treated for 
TB in service, despite numerous, but unsuccessful, attempts 
during the pendency of this appeal to locate additional 
records.  

There is no objective medical evidence to support the 
veteran's claim that he was treated for TB in service.  The 
veteran requested, in August 2004, to be afforded another 
videoconference hearing before the Board.  However, further 
reiteration of the veteran's belief that he was treated for 
TB in service would be of no probative value.  The veteran's 
testimony would not be sufficient to place the evidence in 
equipoise, and additional testimony from the veteran would be 
fruitless.  

The Board concludes that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for TB.  Because the favorable and unfavorable 
evidence are not in equipoise, 38 U.S.C.A. § 5107(b) 
regarding resolution of reasonable doubt in the claimant's 
favor is inapplicable and the veteran's claim for service 
connection for TB must be denied.






ORDER

The appeal for service connection for pulmonary TB is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


